         Case: 1:18-cv-07363 Document #: 17 Filed: 03/25/19 Page 1 of 8 PageID #:54

   FIL ED                      LS
     5/2019
     3/2
             . BRUTO N IN THE UNITED STATES DISTRICT COURT
   THOMA.SDG
           ISTRIC T C OU RT THE NORTHERN DISTRICT OF ILLINOIS
                       FOR
CLERK, U.S
                                            EASTERN DIVISION

    AUNDRE GLOVER,
                                                              Case No. 1:18-cv-07363
         Plaintiff,
                                                              Honorable Sara L. Ellis
    v.
                                                              Honorable Jeffrey Cole
    THE CBE GROUP, INC.,                                      Magistrate Judge

         Defendant.

                                     FIRST AMENDED COMPLAINT

           NOW COMES Plaintiff, AUNDRE GLOVER, through counsel, SULAIMAN LAW

   GROUP, LTD., submitting his first amended complaint against Defendant, THE CBE GROUP,

   INC., alleging and complaining as follows:



           1.         This is an action brought by a consumer seeking redress for alleged violation(s) of

   the                                                      15 U.S.C. § 1692 et seq. and the Telephone

   Consumer Protection Act                 , 47 U.S.C. § 227 et seq.



           2.         This Court has subject matter jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28

                                              s FDCPA claims.

           3.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 with respect

                s TCPA claims.

           4.         Venue is proper as a substantial part of the events or omissions giving rise to the

   claim(s) occurred in this judicial district. 28 U.S.C. § 1391(b)(2).



                                                       1
     Case: 1:18-cv-07363 Document #: 17 Filed: 03/25/19 Page 2 of 8 PageID #:55




        5.      AUNDRE GLOVER ( Glover                                          -years-of-age, who at

all times relevant resided in this judicial district.

        6.      Plaintiff

        7.      Plaintiff

        8.      THE CBE GROUP, INC.             CBE     operates as a credit information and accounts

receivable management company in the United States. The company offers a range of debt

collection services that include first-party services consisting of early-out self pay recovery,

insurance follow-up, payment monitoring, pre-disconnect and pre-charge off, third-party services

comprising primary bad debt collection, secondary bad debt collection, tertiary bad debt collection,

default aversion and prevention and litigation support. It serves guaranty agencies, colleges and

universities, healthcare organizations, financial institutions, satellite and telecommunications

companies, government agencies and utilities. The CBE Group, Inc. was formerly known as Credit

Bureau Enterprises, Inc. and changed its name to The CBE Group, Inc. in 1998. The company was

founded in 1933 and is based in Cedar Falls, Iowa with additional location in waterloo, Iowa. The

CBE Group, Inc. operates as a subsidiary of CBE Companies, Inc.

        9.      CBE

        10.     CBE                                                                                ses

instrumentalities of interstate commerce and the mail in its business.

        11.     CBE

purpose of CBE

        12.     CBE                                                 § 1692a(6) as it regularly collects

or attempts to collect debts owed or due or asserted to be owed or due another.

                                                    2
     Case: 1:18-cv-07363 Document #: 17 Filed: 03/25/19 Page 3 of 8 PageID #:56



       13.     CBE



       14.     At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the number ending in 6786.

       15.     At all times relevant,            number ending in 6786 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       16.     At all times relevant, Plaintiff was financially responsible for his cellular telephone

equipment and services.

       17.

attempted to collect $230.44 allegedly owed to AT&T/DIRECTV.

       18.     Upon information and belief, this debt owed AT&T/DIRECTV is a debt as

defined by 15 U.S.C. § 1692a(5).

       19.

was greeted by clear pause

       20.     On multiple occasions, including, but not limited to on October 26, 2018 as well as

October 30, 2018, Plaintiff demanded that CBE communicate in writing as well as stop calling.

       21.     CBE informed Plaintiff that AT&T/DIRECTV sent many letters that went

unresponded to; hence

       22.



       23.     To date, Plaintiff has not received written communications from CBE pertaining to

this debt owed AT&T/DIRECTV.



                                                 3
     Case: 1:18-cv-07363 Document #: 17 Filed: 03/25/19 Page 4 of 8 PageID #:57



       24.     Despite                                      CBE placed no less than 11 additional

unconsented-to calls from October 22, 2018 to October 30, 2018

                                           DAMAGES

       25.                       calls have severely disrupted Plaintiff

well-being.

       26.             telephone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff                                          Plaintiff

risk of personal injury resulting from the distraction caused by the phone calls, decreased work

productivity, aggravation that accompanies unsolicited telephone calls, emotional distress, mental

anguish, anxiety, loss of concentration, diminished value and utility of telephone equipment and

telephone subscription services, the loss of battery charge, and the per-kilowatt electricity costs

required to recharge his cellular telephone as a result of increased usage of his telephone services.

                                     CLAIMS FOR RELIEF




       27.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                           Violation(s) of 15 U.S.C. §§ 1692d and d(5)

       28.     Section 1692d provides:

       [a] debt collector may not engage in any conduct the natural consequence of which
       is to harass, oppress, or abuse any person in connection with the collection of a
       debt. Without limiting the general application of the foregoing, the following
       conduct is a violation of this section:



                                                 4
     Case: 1:18-cv-07363 Document #: 17 Filed: 03/25/19 Page 5 of 8 PageID #:58



              (5)       Causing a telephone to ring or engaging any person in telephone
                        conversation repeatedly or continuously with intent to annoy, abuse,
                        or harass any person at the called number.

15 U.S.C. §§ 1692d, d(5).

       29.    CBE violated 15 U.S.C. §§ 1692d and d(5) by calling Plaintiff no less than 11

occasions from October 22, 2018 to October 30, 2018, despite Plaintiff

       30.

oppressive.

                               Violation(s) of 15 U.S.C. § 1692g(a)

       31.    Section 1692g(a) provides:

              [w]ithin


                                                     debt.

15 U.S.C. § 1692g(a).

       32.    CBE

                                    initial communication with Plaintiff.

       33.    Plaintiff may enforce the provisions of 15 U.S.C. §§1692d, d(5) g(a) pursuant to

section k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to

comply with any provision of [the FDCPA] with respect to any person is liable to such person in

an amount equal to the sum of -

       (1)    any actual damage sustained by such person as a result of such failure;

       (2)

              (A)       in the case of any action by an individual, such additional damages
                        as the court may allow, but not exceeding $1,000.00; or



                                                 5
     Case: 1:18-cv-07363 Document #: 17 Filed: 03/25/19 Page 6 of 8 PageID #:59



        (3)    in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.

        WHEREFORE, Plaintiff requests the following relief:

        A.     a finding that CBE violated 15 U.S.C. §§1692d, d(5) g(a);

        B.     an award of

               violation(s);

        C.     an award of such additional damages, as the Court may allow, but not exceeding

               $1,000.00;

        D.

               determined by this Court; and

        E.     an award of such other relief as this Court deems just and proper.


                Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)

        34.    All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

        35.    CBE placed or caused to be placed no less than 11 non-emergency calls, including

but not limited to the aforementioned collection calls, to Plaintiff          telephone utilizing an

                                                      or an artificial or prerecorded voice without

Plaintiff

        36.    Upon information and belief, based on the lack of prompt human response, CBE

employed an ATDS to place calls to                                ne.

        37.    Upon information and belief, the ATDS employed by CBE transfers the call to a

live representative once a human voice is detected, hence the clear pause.

                                                  6
     Case: 1:18-cv-07363 Document #: 17 Filed: 03/25/19 Page 7 of 8 PageID #:60



        38.     Upon information and belief, CBE acted through its agents, employees, and/or

representatives at all times relevant.

        39.     As a result of CBE violations of 47 U.S.C. §227 (b)(1)(A)(iii). Plaintiff is entitled

to receive $500.00 in damages for each violation.

        40.     As a result of             knowing and willful violations of 47 U.S.C. §227

(b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for each violation.

        WHEREFORE, Plaintiff requests the following relief:

        A.      a finding that CBE violated 47 U.S.C. § 227 et seq.;

        B.      an order enjoining CBE from placing any further calls to Plaintiff

                telephone number ending in 6786 in the future;

        C.      an award of statutory damages of at least $500.00 for each and every violation;

        D.      an award of treble damages of up to $1,500.00 for each and every violation; and

        E.      an award of such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: March 158, 2019                                         Respectfully submitted,

                                                               AUNDRE GLOVER

                                                               By: /s/ Joseph S. Davidson

                                                               Joseph S. Davidson
                                                               Mohammed O. Badwan
                                                               SULAIMAN LAW GROUP, LTD.
                                                               2500 South Highland Avenue
                                                               Suite 200
                                                               Lombard, Illinois 60148
                                                  7
Case: 1:18-cv-07363 Document #: 17 Filed: 03/25/19 Page 8 of 8 PageID #:61



                                              +1 630-575-8181
                                              jdavidson@sulaimanlaw.com
                                              mbadwan@sulaimanlaw.com




                                    8
